Shulman, Judge.
Judgment in this case was entered on October 20, 1976. That order was amended on December 8, 1976, "... nunc pro tunc as of October 20, 1976.” On February 28, 1977, an order was entered allowing an out-of-time appeal because the superior court clerk’s office failed to notify the correct lawyer. The order of February 28 gave appellant 30 days from that date in which "... to take and perfect an appeal. . That order was amended, nunc pro tunc, on March 9, 1977, to correct two typographical errors. The notice of appeal was filed on April 8, 1977.
Pretermitting the question of the correctness of the trial court’s allowance of an out-of-time appeal because counsel did not receive notice of entry of judgment (see Alexander v. Blackmon, 129 Ga. App. 214 (199 SE2d 376)), this appeal must be dismissed for failure to file the notice of appeal within the allotted time. The March 9 amendment to the February 28 order did not alter the time given appellant for filing a notice of appeal. The notice was filed too late and this court is without jurisdiction to review the judgment. Lewis & Sheron Enterprises v. Great Enterprises A & P Tea Co., 136 Ga. App. 910 (222 SE2d 659).

Appeal dismissed.


Quillian, P. J., and Banke, J., concur.